COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EX PARTE: LUISE NAJERA,                       §               No. 08-17-00216-CR

                      Appellant.               §                  Appeal from the

                                               §                384th District Court

                                               §             of El Paso County, Texas

                                               §               (TC# 20010D05849)

                                             §
                                           ORDER

       The clerk’s record was filed on October 18, 2017. Pursuant to Tex.R.App.P. 31.1, the

Court sets the following brief schedule: Appellant’s brief shall be due in this Court on or before

November 17, 2017 and the State’s brief shall be due no later than thirty days after the

Appellant’s brief is filed with this Court. A submission date will be determined at a later date

and the parties will be provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 24th day of October, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.